Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 11/03/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments and remarks filed 11/03/20, and IDS filed 11/17/20, have been entered.

2.   Claims 11-14 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected species.

Claims 1, 4-10, 15, and 16 are under examination.  Note that the claims are under examination only as they read on a method for treating multiple sclerosis (MS).

3.   In view of Applicant’s terminal disclaimer the previous obviousness-type double patenting rejections have been withdrawn.  Upon reconsideration the previous rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph, has also been withdrawn.

4.   The following are new grounds for rejection.

5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.   Claims 1, 4-10, 15, and 16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least Claims 150-55 of U.S. Patent Application No. 16/611,209.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ‘209 application encompasses the administration of the antibody of the claims, or the treatment of a neuroinflammatory or neurodegenerative disorder, including MS, said method comprising the administration of the antibody employed in the method of the instant claims.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

7.   No claim is allowed.  

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 3/04/21
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644